     Case 2:20-cv-01531-TLN-CKD Document 10 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   PHILIP WESLEY HODGE,                             No. 2:20-cv-01531-TLN-CKD
12                      Plaintiff,
13          v.                                        ORDER
14   PLACER COUNTY, et al.,
15                      Defendants.
16

17          Plaintiff Philip Wesley Hodge (“Plaintiff”), a Placer County Jail prisoner proceeding pro

18   se, has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On November 9, 2020 the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 8.) Plaintiff has

24   not filed objections to the findings and recommendations.

25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

28   the file, the Court finds the findings and recommendations to be supported by the record and by
                                                      1
     Case 2:20-cv-01531-TLN-CKD Document 10 Filed 12/08/20 Page 2 of 2


 1   the magistrate judge’s analysis.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1. The findings and recommendations filed November 9, 2020 (ECF No. 8), are

 4   ADOPTED IN FULL; and

 5          2. All claims against Defendants Placer County, Devon Bell, and B. Glau are DISMISSED,

 6   except for the claim for excessive force arising under the Eighth Amendment against Defendant

 7   Persinger.

 8          IT IS SO ORDERED.

 9   DATED: December 7, 2020

10

11

12
                                                                  Troy L. Nunley
13                                                                United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
